Citation Nr: 0205142	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  93-09 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased rating for residuals of a 
pilonidal cystectomy, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Thomas J. Reed, Esquire


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
September 1968.  

This appeal arose from a February 1992 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wilmington, Delaware (the RO) which implemented a January 
1992 decision of the Board of Veterans Appeals (the Board) 
which granted service connection for postoperative residuals 
of incision and drainage of a pilonidal cyst.  The RO 
assigned a noncompensable disability rating; the veteran 
appealed the assigned rating.  In a March 1995 decision, the 
Board denied an increased (compensable) disability rating.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (the Court).

In February 1997, the Court vacated the Board's March 1995 
decision and remanded this case for further proceedings.  In 
particular, the Board was to readjudicate the claim for an 
increased rating with consideration of 38 C.F.R. §§ 4.40 and 
4.45 and the Court's decision in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In January 1998, the Board remanded the case to 
the RO for further evidentiary development, in particular 
medical examinations of the veteran in order to determine the 
nature and extent of impairment caused by the veteran's 
service-connected scar.

The requested VA examinations were completed in April 1998.  
In May 1998, the RO increased the assigned disability rating 
to 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic 
Code 7804 [scars, superficial, tender and painful on 
objective demonstration].  In August 1998, the RO declined to 
consider action under 38 C.F.R. § 3.321(b) [extraschedular 
consideration].  The case was returned to the Board.

In June 1999, the Board issued a decision denying the 
veteran's claim.  
In August 1999 the Board received a motion for 
reconsideration from the veteran's representative, which was 
denied in September 1999.
  
The veteran appealed the Board's June 1999 decision to the 
Court.  In a May 4, 2001 Order, the Court vacated the June 
1999 decision and remanded the veteran's claim to the Board.  
The sole stated reason for the remand was the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].    

In October 2001, the Board, through the office of its Chief 
Counsel, Litigation Support Division, contacted the veteran's 
attorney and invited the submission of additional evidence 
and argument.  In April 2002, the veteran filed what was 
styled a "Motion to Resolve".  In pertinent part, the "Motion 
to Resolve" amounts to reiterations of the veteran's 
contentions concerning the severity of his service-connected 
pilonidal cyst.  

In the so-called "Motion to Resolve", the veteran appears to 
seek service connection and a 100 percent disability rating 
for post-traumatic stress disorder.  The Board does not have 
jurisdiction over that matter, and it is referred to the RO 
for appropriate action.     


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.

2.  The medical evidence of record indicates that the 
residuals of the veteran's pilonidal cyst are manifested by a 
superficial, tender scar.  The veteran reportedly has 
drainage or inflammation which has not been documented 
medically recently.

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
disability so as to render impractical the application of the 
regular schedular standards.

CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for residuals of a 
pilonidal cystectomy is not warranted.  38 U.S.C.A. §1155 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.20, 4.40, 4.45, 
4.118 Diagnostic Codes 7804, 7805 (2001).

2.  The criteria for an increased disability rating for 
service-connected pilonidal cyst residuals of the right knee 
on an extra-schedular basis have not been met. 8 C.F.R. 
3.321(b)(1) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for 
residuals of a pilonidal cystectomy, which is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001).

As has been described in the Introduction, this case was 
remanded by the Court in May 2001 so that the Board could 
consider the impact of the VCAA on this case.

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1). A 
remand is meant to entail a critical examination of the 
justification for the decision." The Board's analysis has 
been undertaken with that obligation in mind.  The Board 
observes, however, that the Court's May 2001 order noted no 
specific defects in the Board's August 1999 decision.  The 
only basis for remand stated was the subsequent enactment of 
the VCAA.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
[where the law or regulation governing the case changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal has been concluded, the 
version most favorable to the veteran will apply].

In the interest of clarity, the Board will first consider the 
VCAA, as instructed by the Court.  

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)].  

The VCAA eliminated the previous statutory and judicial 
doctrine that claims be well grounded.  In addition to 
eliminating the well groundedness requirement, the VCAA 
revises VA's obligations in two other significant ways.  
First, VA has a duty to notify a claimant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, VA has 
a duty to assist the claimant in obtaining evidence necessary 
to substantiate his or her claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  
These amendments became effective November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See the Court's May 2001 Order; see also Holliday v. 
Principi, 14 Vet. App. 280 (2001).  

The VCAA is applicable to all claims filed on or after its 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  Except 
for provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  This claim was filed 
years before November 9, 2000 and was not final as of that 
date.

Since the VCAA eliminates the "gatekeeping" function in the 
VA claims process imposed by the standard for a well-grounded 
claim, see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. 
Cir. 2000), the Board is of the opinion that the VCAA and its 
implementing regulations are more favorable to the veteran.  
See Holliday and Karnas, supra.  The VCAA therefore is, in 
the opinion of the Board, applicable to the veteran's claim.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

(i.)  Standard of review

As discussed above, the concept of a well grounded claim has 
been eliminated.  The current standard of review for all 
claims is as follows.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  
 
The Board will apply this standard in its discussion of the 
merits of the veteran's claims below.  In that connection, 
the Board observes that contentions made on behalf of the 
veteran by his attorney in the April 2000 brief to the Court 
[pages 12-14] to the effect that the claim is well grounded 
have been overtaken by events.

(ii.)  Notice

VA has a duty to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See VCAA § 3(a), 114 
Stat. 2096, 2096-97 [now codified as amended at 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2001)].  

The Board concludes that the discussions in the various 
rating decisions, the statement of the case (SOC), the 
several supplemental statements of the case (SSOC) and 
letters sent to the veteran informed him of the information 
and evidence needed to support his claim and complied with 
the VA's notification requirements.  The RO also supplied the 
veteran with the applicable laws and regulations regarding 
increased ratings in the SOC and SSOC's.  

The Board further notes that although the Court's May 4, 2001 
remand serves to vacate the Board's June 3, 1999 denial and 
its legal efficacy, the Board's prior discussion nonetheless 
remains a matter of record, and one which was clearly 
provided to the veteran.  Examination of the now-vacated June 
1999 decision reveals that the Board clearly articulated the 
relevant law and regulations and discussed these legal 
provisions in the context of the evidence then of record.  In 
other words, through the Board's June 1999 denial, the 
veteran has had  extensive additional advisement of the 
evidence that would be required to substantiate this claim.  

The Board further notes that the veteran has had ample notice 
of the VCAA itself from the Court.  Indeed, his attorney 
filed a pleading with the Court on March 1, 2001 which 
addressed the impact of the VCAA of this case. 

Additionally, it is clear from communications received from 
the veteran and his attorney that they in fact are well aware 
of the requirements of law and of the types of evidence which 
would tend to support his claim of entitlement to an 
increased disability rating.

(iii.)  Duty to assist

The Court's order did not specify any developmental 
deficiencies in the June 1999 Board decision, and for the 
reasons discussed below, the Board finds that further 
development is not required to comply with the heightened 
duty to assist mandated by the VCAA.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See Pub. L. No. 106-475, § 3(a) [now codified at 38 
U.S.C.A. § 5103A(d) (West Supp. 2001)].    

In this case, there is medical evidence of record.  Of 
particular significance is the Board's January 1998 remanded, 
which was for the specific purpose of obtaining medical 
examinations of the veteran in order to determine the nature 
and extent of impairment caused by the veteran's service-
connected scar.  As noted in the Introduction and as 
discussed in greater detail below, the requested examinations 
were completed. 

The RO has requested and received all the VA medical records 
referred to by the veteran in a September 1998 RO hearing.  
The veteran has not indicated that there is any further 
existing medical evidence available, and the Board is unaware 
of any additional relevant evidence that is obtainable.  

The Board is of course aware that the veteran, in essence, 
claims to have periods of exacerbation of his service-
connected pilonidal cyst which are not and cannot be 
identified at scheduled VA examinations.  

The Board is of course aware of the Court's decision in 
Ardison v. Brown, 6 Vet. App. 405, 408 (1994), a case which, 
like this one, concerned the evaluation of a service 
connected disorder which allegedly fluctuated in its degree 
of disability, that is, a skin disorder which had "active and 
inactive stages" or was subject to remission and recurrence.  
The Court remanded that case for the VA to schedule the 
veteran for an examination during an "active" stage or during 
an outbreak of the skin disorder.  See Ardison, 6 Vet. App. 
at 408; see also Bowers v. Derwinski, 2 Vet. App. 675, 676 
(1992) [holding that "it is the frequency and duration of the 
outbreaks and the appearance and virulence of them during the 
outbreaks that must be addressed . . . ."].

However, in the judgment of the Board, the fact pattern in 
this case is unlike that in Ardison.  There has been no 
objective evidence of flare-ups for a number of years.  When 
examined in recent years only a scar was identified.  
Moreover, there have been no recent outpatient treatment 
records documenting an active phase of the pilonidal cyst.  
Moreover, the veteran has been inconsistent in describing the 
frequency of the reported flare-ups.  In June 1995, the last 
time an active phase was identified in the record, he 
reported only one flare-up per year.  Of interest, the 
veteran has been vague concerning recent flare-ups.  

Based on this fact pattern, the Board believes that it would 
be a futile exercise to attempt to schedule an examination 
during an active phase.  The Board further notes that the 
veteran has had ample opportunity to submit treatment records 
during recent periods of flare-ups, and he has not done so.  
   
The Board concludes that all reasonable efforts have been 
made by VA to obtain evidence necessary to substantiate the 
veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  In the 
circumstances of this case, a remand to have the RO apply the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) [strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran].  The VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of scarce VA 
resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the matters before the Board.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Relevant law and regulation

Disability ratings - in general

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous. Conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2001).


Specific schedular criteria

As noted above, the veteran's service-connected pilonidal 
cyst residuals are currently rated 10 percent disabling under 
38 C.F.R. § 4.118, Diagnostic Code 7804.  Under that 
Diagnostic Code, scars which are superficial and tender and 
painful on objective demonstration warrant a 10 percent 
rating. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2000).

Scars that limit the function of any part affected are rated 
based upon limitation of function of the part affected. 38 
C.F.R. § 4.118, Diagnostic Code 7805 (2001).

As will be discussed in greater detail below, the veteran 
through his attorney contends that his disability should be 
rated by analogy to an anal fistula under 38 C.F.R. § 4.114, 
Diagnostic Codes 7335 and 7332.  See Appellant's Brief to the 
Court dated April 24, 2000, page 15.  Diagnostic Code 7335 
rates fistulas according to the criteria for impairment of 
sphincter control, Diagnostic Code 7332. Under that 
diagnostic code, a 10 percent rating is warranted for 
constant slight or occasional moderate leakage; a 30 percent 
rating is warranted for occasional involuntary bowel 
movements necessitating wearing of pad.  A 60 percent rating 
is authorized for extensive leakage and fairly frequent 
involuntary bowel movements, and a 100 percent rating is 
warranted for complete loss of sphincter control.

Factual background  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

As described in the Introduction, in January 1992 the Board 
granted the veteran's claim of entitlement to service 
connection for residuals of excision and drainage of a 
pilonidal cyst.  In essence, the Board relied on medical 
evidence which showed that incision and drainage of a 
pilonidal cyst was performed in February 1977, while the 
veteran was on active duty for training, and that a scar in 
the area of the left buttock was identified in an August 1979 
service medical record. 

The veteran was afforded a VA psychiatric examination in June 
1982.  During the examination, he reported that he had been 
fired the previous summer.  He stated that it was an unfair 
termination and was mostly because of persistent tardiness 
and time lost from work.  He indicated that the reason for 
this was because he was depressed.

VA examination reports dated in December 1988 and June 1990 
do not discuss a pilonidal cyst.

On VA general medical examination in April 1992, the veteran 
related a history of a pilonidal cystectomy 10 years earlier.  
He claimed that he had had lots of problems after the 
surgery, and that he had pain which made him unable to sit 
down or lie on his back.  Examination revealed a well-healed 
postoperative scar in the sacrococcygeal area.  There was a 
small pinpoint opening, but no drainage or erythema.  The 
diagnosis was residual scar from pilonidal cystectomy.

The veteran appeared at a hearing before a hearing officer at 
the RO in August 1992.  The veteran testified that he had 
occasional drainage from his pilonidal cyst.  He stated that 
the area would swell up at times and became painful.  The 
veteran presented a pair of shorts with red stains on them, 
which the veteran indicated were bloodstains.

VA outpatient treatment records dated from 1993 to 1996 
reveal that the veteran was seen in October 1993 complaining 
of a 20-year history of pilonidal cyst with intermittent 
inflammatory episodes.  The veteran reported that four days 
previously he had sudden onset of swelling and spontaneous 
drainage.  Examination revealed a spontaneously draining 
pilonidal cyst with abscess.  In June 1995, the veteran 
complained that his cyst had been acting up about one time 
per year for more than ten years.  Later that month the 
veteran reported that he had a pilonidal cyst that was 
swelling up and painful.  The infected pilonidal cyst was 
drained.  When seen in August 1996, the veteran stated that 
the pilonidal cyst was not troublesome.

In January 1998, the Board remanded this case so that 
physical examination of the veteran could be completed in 
order to determine the nature and extent of impairment caused 
by the veteran's service-connected pilonidal cyst. 

The veteran was afforded a VA examination of the joints in 
March 1998.  He complained of pain in the sacral area 
posteriorly about the cyst.  He had no drainage at the time 
of the examination.  He believed that the last time the cyst 
had been drained was in 1997.  However, he reported that 
there were times in which it filled up with fluid and became 
very painful.  The pain reportedly extended from the tip of 
the coccyx all the way up to his neck.  During such episodes, 
the pain, which was in the sacral area, the low back and even 
the neck, became incapacitating.  

On physical examination, there was reported pain in the neck, 
low back, sacrum and right shoulder on various motions.  The 
entire lumbar area was tender to varying degrees, to include 
the sacroiliac joints.  There was a pilonidal cyst type scar 
just to the right of the midline, which was tender.  There 
was thickening of tissue underneath the scar which was 
movable. There was no redness, induration or drainage.

The examiner commented that the veteran had a pilonidal cyst 
scar with thickening in the area.  There was no drainage or 
objective findings except the thickened area as noted.  The 
scar was well healed.  The examiner could not account for 
pain in the area of the pilonidal scar to cause the veteran's 
lumbar symptomatology or pain.  Clinically, there was no 
evidence from an orthopedic standpoint of any bone problems 
as a result of the pilonidal scar.  The examiner stated that 
he was deferring to a general surgeon to evaluate the status 
of the pilonidal scar.  He again noted that there appeared to 
be no reason that the scar should cause any problem to affect 
the lumbar spine.  The scar and the residual pilonidal cyst 
could affect symptoms localized about the sacral area which 
would result in the veteran having difficulty sitting, 
secondary to when it became inflamed or swollen.  This was 
not the case at this point.  However, the swelling, even if 
it did occur based upon the information at hand, would not 
cause lumbar symptoms, but solely localized symptoms about 
the lower sacral area.  The examiner added that there would 
be no lumbar fatigability, lack of endurance or weakness 
affecting the lumbar musculature secondary to the scar and 
that it was questionable if the pilonidal residual pathology 
would result in fatigability, lack of endurance or difficulty 
sitting, secondary to localized sacral soft tissue 
symptomatology.

Magnetic resonance imaging of the lumbar spine in March 1998 
revealed degenerative changes at L4-5 and L5-S1.  It was 
reported in April 1998 that the veteran stated that he would 
not go through with magnetic resonance imaging of the sacrum.

In April 1998, the examiner who conducted the orthopedic 
examination commented that the abnormalities noted on the 
magnetic resonance imaging of the lumbar spine were 
completely unrelated to the pilonidal cyst, and had no 
relation to the veteran's cyst surgery.  He added that there 
was no change in his opinion that there was no lumbar 
fatigability, lack of endurance or weakness affecting the 
lumbar musculature secondary to the scar.  He further noted 
that he had reviewed the report of the dermatology 
examination and the fact that the scar was superficial went 
along with his opinion that the pilonidal cyst tissue would 
not cause problems in the lumbar spine.  Finally, the 
examiner noted that the general surgeon had also felt that 
the cyst was not responsible for any claimed weakness in the 
legs.

The veteran was seen in the VA surgery clinic in March 1998. 
It was noted that the pilonidal cyst had been drained on 
occasions when he had bad infections.  The cyst never been 
removed.  There were the typical sinus tracts of the cyst in 
the midline.  There was a bulky scar over the cyst from 
multiple episodes of infection, incision and drainage.  The 
examiner commented that the cyst could cause incapacitating 
pain during periods of infection; that the cyst was not 
responsible for any claimed weakness in the legs; and no 
incision and drainage of the cyst could have harmed any nerve 
to the legs as the veteran claimed.

A VA dermatology examination was conducted in March 1998.  An 
examination disclosed a small scar at the sacral area, 
without evidence of inflammatory activity.  The examiner 
noted that there was no limitation of function caused by the 
scar.  The scar was noted to be superficial and that it 
should not affect the deeper bone or nerve structure to cause 
leg flexion.  The diagnosis was: scar.

The veteran testified before a hearing officer in September 
1998.  The veteran asserted that when his pilonidal cyst 
flared up he was totally incapacitated and bedridden.  The 
veteran stated that his pilonidal cyst episodes generally 
lasted for a minimum of three weeks.  He believed that when 
his pilonidal cyst acted up it caused him fatigue and loss of 
proper use of the leg.  The veteran reported that his 
pilonidal cyst had acted up four or five times since he was 
treated by VA in 1996.
In a February 1999 letter the veteran claimed that when his 
pilonidal cyst acted up it put pressure on his spine and 
totally incapacitated him.

The Board denied the veteran's claim of entitlement to an 
increased disability rating for pilonidal cyst, including on 
an extraschedular basis, in June 1999.

The veteran's motion for reconsideration, received in August 
1999, included a list of the veteran's claimed flare-ups of 
his pilonidal cyst.  The veteran reported three episodes in 
1988, which reportedly lasted three weeks, two weeks and 
three months, respectively.  The veteran could not remember 
how many flare-ups he had experienced in 1989.  He reported 
four episodes in 1990, lasting one month, two weeks, five 
weeks, and two months.  He listed three episodes in 1991, 
lasting two weeks, three weeks, and two months.  He reported 
three episodes in 1992 which lasted five weeks, two months 
and two weeks.  The veteran could not recall how many 
episodes he had had in 1993.  He noted that he had 
experienced flare-ups for periods of three weeks, two weeks, 
two months and three months in 1994.  The veteran reported 
flare-ups of two weeks, three weeks and two months in 1995.  
The veteran could not recall how many flare-ups he had 
experienced in 1996, 1997, and 1998.

On October 22, 2001, the Board wrote to the veteran's 
attorney, requesting additional evidence and argument.  In a 
communication received at the Board in April 2002, the 
veteran's attorney stated as follows:  "[The veteran's] 
pilonidal cyst was in remission in October [2001] and I 
waited three months to see whether he would have an 
exacerbation that could be documented.  So far, to my 
personal knowledge, he has not had an exacerbation (drainage 
and pain) episode since October, 2001."

Analysis

In essence, the veteran contends that symptoms of his 
service-connected pilonidal cyst are totally incapacitating 
during periods of exacerbation and that the disability should 
be rated in excess of the currently assigned 10 percent.  

The Board has also considered contentions of the veteran's 
attorney, embodied in an April 24, 2000 Appellant's Brief to 
the Court.  No subsequent argument has been submitted.  Many 
of the points raised in that brief were addressed in a 
September 2000 brief of the Secretary of Veterans Affairs.  
In remanding this case to the Board in May 2001, the Court 
did not address the relative merits of the arguments 
presented by the veteran and the secretary.  It is not, of 
course, the Board's responsibility to do so.  However, in the 
absence of more recent argument, the Board will address 
certain contentions made on behalf of the veteran by his 
representative.   

In essence, the veteran's attorney, in the April 2000 brief 
to the Court, presents the following arguments: (1) the 
veteran's service-connected pilonidal cyst is more 
appropriately rated as an anal fistula rather than as a scar 
[brief, pages 15-16]; (2) the frequency and severity of the 
veteran's reported flare-ups should be considered in 
assigning an increased rating [brief, pages 16-17]; and (3) 
consideration of an extraschedular rating involves 
consideration of the veteran's "non service-connected serious 
mental impairment and its interaction with his cyst as it 
affected his employability" [brief, pages 18-19].

 
Assignment of diagnostic code

The VA Rating Schedule does not provide a diagnostic code for 
residuals of a pilonidal cystectomy.  When a disability is 
unlisted it is permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2001).  

The veteran claims that he is entitled to a higher rating 
under 38 C.F.R. § 4.114, Diagnostic Codes 7335 and 7332 
(2001).  Diagnostic Code 7335 is the rating for fistula in 
ano and provides that such disability will be rated as for 
impairment of sphincter control under Diagnostic Code 7332.  
The veteran's representative claims that the fluid discharged 
from the veteran's cyst is analogous to leakage of fecal 
matter due to loss of sphincter control.  He further asserts 
that the veteran has experienced fairly frequent draining 
abscesses that persist for weeks at a time with conservative 
home-treatment, which should therefore be evaluated as 
extensive leakage and fairly frequent involuntary bowel 
movements, corresponding to a 60 percent rating under loss of 
sphincter control.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). 
It has been observed that one diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  It has been similarly held 
that any change in diagnostic code by a VA adjudicator must 
be specifically explained. 
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board notes that 38 C.F.R. § 4.114 is the section of the 
Rating Schedule that deals with disabilities of the digestive 
system.  The residuals of the veteran's pilonidal cystectomy 
have been rated under 38 U.S.C.A. § 4.118, concerning 
disorders of the skin. 

The veteran's attorney appears to equate a pilonidal cyst 
with an anal fistula because "[t]he symptoms of a cyst 
replicate that [sic] of an anal fistula, which is also an 
inflammation of the rectal area causing intense pain" 
[Appellant's Brief, page 16].  
In addition, the attorney equates fluid leaking from the 
pilonidal cyst with "fecal matter".  No basis has been stated 
for that conclusion.  

It is well-established that as a layperson without medical 
training, the veteran's attorney is not qualified to render 
medical opinions regarding matters, such as diagnoses, 
calling for specialized medical knowledge.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).
The Board, too, cannot base its decision on its own medical 
opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) [in the absence of specific medical evidence, the 
Board may not rely on its own unsubstantiated medical 
opinion]. 

The medical evidence in this case, reported above, makes it 
clear that the service-connected pilonidal cyst is a skin 
disorder and has no relationship to the veteran's  digestive 
system.  Moreover, the medical evidence, which has been 
recapitulated above, contains no objective clinical findings 
which demonstrate intense pain and leakage of fluid upon 
which the attorney's argument is premised.  There is no 
evidence that the veteran has any problem with sphincter 
control.  Significantly, in the opinion of the Board, all of 
the physical examination reports have described the veteran's 
residuals of a cystectomy as a scar. The Board accordingly 
finds that the veteran's pilonidal cystectomy is properly 
rated by analogy to scars.  

The Board observes in passing that the veteran's attorney did 
not equate the veteran's pilonidal cyst with hemorrhoids, 
which also would appear at first glance to be arguably 
similar.  For reasons stated immediately above with respect 
to anal fistula, the Board does not believe that rating the 
pilonidal cyst, which is a skin disability,  by analogy to 
hemorrhoids, a disease of the digestive system, is 
appropriate. 

In short, the Board believes that the veteran's pilonidal 
cyst is most appropriately rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001).  

Schedular rating

The veteran currently is assigned a 10 percent rating under 
38 C.F.R. § 4.118, Diagnostic Code 7804.  Diagnostic Code 
7804 provides for a 10 percent rating for scars that are 
superficial, tender and painful on objective demonstration.  
As discussed immediately above, the Board finds that this 
diagnostic code is appropriate since the VA examination 
reports have revealed that the veteran's primary residual of 
the pilonidal cystectomy is a scar.  On VA examination in 
April 1992 the veteran's was noted to have a well healed scar 
which had a small pinpoint opening, but no drainage or 
erythema.  In March 1998 the veteran was noted to have a 
moveable scar with thickening of tissue underneath, without 
redness, induration or drainage.  

In essence, the veteran contends that he experiences flare-
ups of the pilonidal cyst and that during there active phases 
there is severe pain and drainage to the extent that he is 
bedridden and unemployable.  The veteran has supplied a list 
of the frequency and the duration of flare-ups of his 
pilonidal cyst.  This list shows that from 1988 to 1998 the 
veteran reported having up to four episodes a year, and of 
having episodes lasting as long as three months at time.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed.Cir. 1997) and cases cited therein.

The objective medical evidence of record reveals that the 
veteran experienced flare-ups in October 1993 and in June 
1995.  These October 1993 and June 1995 VA records do not 
indicate that the flare-ups were incapacitating in nature.  
Furthermore, in June 1995 the veteran reported that his cyst 
acted up about one time per year.  There is no more recent 
objective evidence of any flare-ups, much less frequent 
incapacitating flare-ups as contended by the veteran.  Of 
particular interest to the Board is the fact that the series 
of VA examinations in the Spring of 1988 which were conducted 
pursuant to the Board's January 1998 remand revealed only a 
superficial scar.   Moreover, clinical records in recent 
years do not identify an active pilonidal cyst.

The objective record thus does not support the veteran's 
later claim that he has incapacitating flare-ups three or 
four times a year or for long periods of time.  To the extent 
that it must weigh the evidence, the Board places greater 
weight on the objective medical evidence than it does on the 
veteran's self-report.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [interest may affect the credibility of 
testimony].

The Board observes in passing that, as discussed above in 
connection with the VCAA, it has considered the impact of 
Ardison v. Brown, 6 Vet. App. 405, 408 (1994) and for reasons 
stated does not believe that further development is required.

There is also another factor to consider.  The series of VA 
examination in the Spring of 1998, which included March 1998 
MRI studies, disclosed that the veteran had a low back 
disability.  The April 1998 orthopedic examiner specifically 
stated that there was no relationship between the service-
connected pilonidal cyst and the veteran's lumbar spine 
disability.

It is now well established that although the veteran is 
competent to report on symptomatology such as pain, as a lay 
person without medical training he is not competent to render 
medical opinions, including diagnosis the source of the 
reported pain.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Accordingly, to the extent that the veteran 
ascribes pain in the lower back area which leaves him 
bedridden to the service-connected pilonidal cyst, the Board 
rejects such testimony.    

In short, the medical evidence has shown the veteran to have 
a scar in the area of the pilonidal cyst.  In the opinion of 
the Board, such symptomatology comports with the assignment 
of a 10 percent rating under 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2001).

The Board has also considered whether the veteran is entitled 
to a higher rating under 38 C.F.R. § 4.118, Diagnostic Code 
7805 (2001).  This diagnostic code provides that a scar can 
be rated based on the limitation of function of the part 
affected.  The veteran has contended that the residuals of 
his pilonidal cyst include pain in the back and interference 
of his leg movements such that he is incapacitated.  However, 
as discussed above the objective medical evidence of record 
does not indicate that such problems are in fact associated 
with the service-connected pilonidal cyst.  The VA 
examinations in March and April 1998 clearly demonstrated 
that the veteran's pilonidal cystectomy scar does not result 
in any functional limitation.  In March 1998 a VA general 
surgeon and in April 1998 a VA orthopedist expressed opinions 
that the veteran's pilonidal cyst tissue was not causing the 
veteran's problems in the lumbar spine, and that it was not 
responsible for any claimed weakness in the legs.  A March 
1998 MRI revealed degenerative changes of the lumbar spine, 
which have not been attributed to the residuals of a 
pilonidal cystectomy.  While a March 1998 examiner indicated 
that the veteran would have difficulty sitting during flare-
ups of the pilonidal cyst, he did not indicate that there 
would be any resultant limitation of motion.  The competent 
medical evidence of record clearly refutes the allegations 
that the residuals of the pilonidal cystectomy have resulted 
in any symptoms associated with the veteran's low back or 
legs, or that the scar caused weakness or fatigability.  The 
only evidence in support of the veteran's assertions consists 
of statements he has made on his own behalf.  Since the 
veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding either his medical 
condition or any questions regarding medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, the Board finds that the veteran's residuals of 
pilonidal cystectomy do not result in any functional 
limitation of the veteran's back or legs which would entitle 
the veteran to a higher rating under Diagnostic Code 7805.


DeLuca considerations

As noted in the Introduction, in February 1997 the Court 
remanded this case for. inter alia, the Board to consider 
38 C.F.R. §§ 4.40 and 4.45 and the Court's decision in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The Board notes that the current 10 percent rating is the 
maximum rating available for a tender scar under Diagnostic 
Code 7804.  In light of the Court's holding in Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997), the veteran is not 
entitled to a higher rating pursuant to the application of 38 
C.F.R. §§ 4.40 and 4.45 because he is already at the maximum 
under this Diagnostic Code.

Extraschedular rating

The veteran has requested that he be provided a higher rating 
on an extraschedular basis.  As noted in the Board's June 
1999 decision, the matter of the veteran's entitlement to an 
extraschedular rating has been considered by the and the 
Board accordingly has jurisdiction to consider it.   

An extraschedular rating is warranted when a case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b).  

While the record reveals that the veteran is unemployed, 
there is no evidence that the unemployment is related to the 
residuals of pilonidal cystectomy.  Rather the record reveals 
that in 1982 the veteran attributed his job loss to 
depression.  

As alluded to by the Board above, the veteran's attorney 
claims that the non service-connected psychiatric disability 
should be taken into consideration when determining whether 
the veteran is entitled to a higher rating for residuals of a 
cystectomy on an extraschedular basis.  No cogent reason has 
been stated for this contention.  It appears that the 
veteran's attorney has confused the provisions of 38 C.F.R. 
§ 3.321(b) and 38 C.F.R. § 4.16.  See Appellant's Brief, 
pages 11-12, 18-19.  

The regulations provide no basis for considering the severity 
of non service-connected disabilities when determining the 
severity of a service-connected disability.  In evaluating a 
service-connected disability on an extraschedular basis, the 
Board looks to that disability, alone.   38 C.F.R. § 4.16, 
which involves total ratings based on individual 
unemployability, is inapplicable to this case. 

The severity of the veteran's service-connected pilonidal 
cyst has been assessed in some detail by the Board above.  In 
essence, the Board believes that a preponderance of the 
competent and probative evidence of record demonstrates that 
the pilonidal cyst is generally manifested by a healed scar.  
No unusual clinical manifestations have been identified by 
medical examiners.  There is no medical evidence which 
indicates that the pilonidal cyst interferes with employment.  
As described above, there is no recent evidence of medical 
treatment for this disability, much less hospitalization.

In summary, since the medical evidence of record does not 
reveal that the veteran's residuals of a pilonidal cystectomy 
have resulted in marked interference with employment or in 
frequent hospitalization, the Board finds that exceptional or 
unusual factors have not been shown, and that a higher rating 
on an extraschedular basis is not warranted.

Fenderson considerations

Since this appeal stems from the initial grant of service 
connection, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(2000).  

After having carefully reviewed the evidence of record, the 
Board concludes that  the requirements for a rating in excess 
of 10 percent for residuals of a pilonidal cystectomy have 
not been met at any time since the grant of service 
connection.  Indeed, it appears from the medical evidence of 
record that the veteran's pilonidal cyst has been essentially 
stable for a number of years.  Accordingly, staged ratings 
are not for application.  


Conclusion

For the reasons and bases expressed above, it is the Board's 
conclusion that a preponderance of the evidence is against 
the veteran's claim.  The benefit sought on appeal is 
accordingly denied.


ORDER

An increased rating for residuals of a pilonidal cystectomy 
is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

